Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 1 of 22 PageID: 82735




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     IN RE: JOHNSON & JOHNSON TALCUM Civil Action No. 3:16-md-
     POWDER PRODUCTS MARKETING,      2738-FLW-LHG
     SALES PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION            MDL No. 2738



     THIS DOCUMENT RELATES TO ALL
     CASES




    THE PLAINTIFFS’ STEERING COMMITTEE’S REPLY MEMORANDUM
    OF LAW IN SUPPORT OF THE MOTION TO EXCLUDE THE OPINIONS
     AND TESTIMONY OF DEFENDANTS’ GYNECOLOGY-ONCOLOGY
        EXPERTS DR. CHERYL SAENZ AND DR. KEVIN HOLCOMB
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 2 of 22 PageID: 82736




                                           Table of Contents
    TABLE OF CONTENTS…………………………………………………………..ii
    TABLE OF AUTHORITIES……………………………………………………...iii
    I.     INTRODUCTION ...........................................................................................1
    II.    DRS. HOLCOMB AND SAENZ DO NOT FOLLOW AN ACCEPTED
           METHODOLOGY ..........................................................................................5
           A.      Drs. Holcomb and Saenz Blindly Value the Cohort Studies Above All
                   Other Epidemiology ..............................................................................5
           B.      Drs. Holcomb and Saenz’s Biological Plausibility Opinions Are
                   Based on an Incorrect Standard ...........................................................11
           C.      Dr. Saenz’s Opinion On Dr. Smith-Bindman’s Alleged Reporting
                   Errors Are Unsupported ......................................................................14
    III.   CONCLUSION..............................................................................................15




                                                          ii
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 3 of 22 PageID: 82737




                                           TABLE OF AUTHORITIES

    Cases

    In re Abilify (Aripiprazole) Prods. Liab. Litig.,
           299 F. Supp. 3d 1291, 1308 (N.D. Fla. 2018) ...............................................12
    In re Fosamax Prods. Liab. Litig.,
           No. 11-5304, 2013 WL 1558697, at *6 (D.N.J. Apr. 10, 2013) ...................12
    In re Neurontin Mktg. & Sales Practices Litig.,
           04-cv-10739-PBS, 2011 WL 3852254, at *34 (D. Mass. Aug. 31, 2011),
           aff’d, 712 F.3d 21 (1st Cir. 2013) ............................................................. 5, 13
    In re Seroquel Prods. Liab. Litig.,
           6:06-md-1769-ORL-22D, 2009 WL 3806434, at *5 (M.D. Fla. June 18,
           2009) ................................................................................................................5
    In re Zoloft (Sertraline Hydrochloride) Prod. Liab. Litig.,
           26 F. Supp. 3d 449, 461 (E.D. Pa. 2014). ................................................. 5, 13
    Innis Arden Golf Club v. Pitney Bowes, Inc.,
           629 F. Supp. 2d 175, 189 (D. Conn. 2009) .....................................................4
    Water Pollution Control Auth. of Norwalk v. Flowserve US Inc.,
           No. 3:14-cv-00549 (VLB), 2018 U.S. Dist. LEXIS 52168, at *48 (D. Conn.
           Mar. 28, 2018) ...............................................................................................13
    Other Authorities

    Amrhein, Greenland & McShane, Retire Statistical Significance, 567 Nature 305
          (2019) .............................................................................................................11
    Brewster, W., “Epidemiology of Commonly Used Statistical Terms and Analysis
          of Clinical Studies,” Clinical Gynecology Oncology (9th ed. 2017) ..............7
    Buz’Zard and Lau, Pycnogenol Reduces Talc-Induced Neoplastic Transformation
          in Human Ovarian Cell Cultures, Phytother Res, 21:579-586, at p. 586
          (2007) .............................................................................................................13
    Gertig et al., Prospective Study of Talc Use and Ovarian Cancer, 92 J. Nat’l
          Cancer Inst. 249, at p. 250 (2000) ...................................................................7
    Kenneth J. Rothman, et al. Interpretation of Epidemiologic Studies on Talc and
          Ovarian Cancer at 3 (Nov. 28, 2000)..............................................................6
    Leon Gordis, Epidemiology at 245, 257 (5th ed. 2013).............................................6


                                                                 iii
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 4 of 22 PageID: 82738




    Penninkilampi et al., Perineal Talc Use and Ovarian Cancer: A Systematic Review
          and Meta-Analysis, 29 Epidemiology 41, at p. 44 (2018) ...........................8, 9
    Roberts et al., Management of a malignant pleural effusion: British Thoracic
          Society pleural disease guideline 2010, Thorax, 65:ii32-ii40, at p. ii32
          (2010) .............................................................................................................14
    Rothman at al., Modern Epidemiology at 26 ...........................................................10
    Shukla et al., Alterations in Gene Expression in Human Mesothelial Cells
          Correlate with Mineral Pathogenicity, Am J Respir Cell Mol Biol, 41:114-
          123, at p. 121 (2009) ......................................................................................14




                                                                iv
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 5 of 22 PageID: 82739




             The Plaintiffs’ Steering Committee (“PSC”) respectfully submits this reply

    memorandum in support of its motion to exclude the opinions and testimony of

    Defendants Johnson & Johnson and Johnson & Johnson Consumer, Inc.’s (together,

    “J&J”) gynecologic (“GYN”) oncology experts Dr. Cheryl Saenz And Dr. Kevin

    Holcomb. 1  0F




        I.      INTRODUCTION

             While J&J’s GYN oncologists Dr. Holcomb and Dr. Saenz are generally

    qualified as GYN oncologists, their general causation opinions in this case are

    lacking the requisite support and reliability. J&J offers very little to defend them.

    J&J is forced to cite its own briefing and experts rather than evidence, and largely

    ignores and mischaracterizes Drs. Holcomb and Saenz’s actual stated opinions and

    testimony. But it is the experts’ opinions and stated bases for those opinions that

    matter under Daubert, not the words of counsel.

             The following opinions of Drs. Holcomb and Saenz must be excluded:




    1
      The Plaintiffs’ Steering Committee’s Memorandum of Law in Support of its Motion
    to Exclude the Opinions and Testimony of Defendants Gynecology-Oncology
    Experts Dr. Cheryl Saenz and Dr. Kevin Holcomb, ECF No. 9735-1, is referred to
    herein as “PSC Brief at __.”

                                              1
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 6 of 22 PageID: 82740




            • the epidemiology does not demonstrate a causal connection because
              the cohort studies do not show an association; 2  1F




            • the epidemiology does not demonstrate a causal connection because
              the case control studies are negated by recall bias, a lack of statistical
              significance, and a “weak association”; 3  2F




            • migration does not occur because there is not a study proving that
              talcum powder applied to the perineum travels to the ovaries; 4    3F




            • the PSC’s experts’ opinions on biological plausibility are not
              supported by the evidence; 5 and
                                            4F




            • Dr. Smith-Bindman committed reporting errors in her analysis of
              the epidemiology.

    These conclusions and opinions have been reached by J&J’s experts without them

    considering the data as a whole and through application of unsound methodology.

    These conclusions lack a sufficiently reliable foundation to be admissible under Rule

    702.

            A key fact in this case is that the meta-analyses and case-control studies are

    consistent and show statistically significant results. But, J&J’s experts do not

    appropriately consider this information. Instead, J&J’s experts essentially ignore the

    meta-analyses and case-control studies while automatically elevating the results of


    2
     Holcomb Report (Exhibit D) at 8-9, 20; Saenz Report (Exhibit B) at 8, 15-16. All
    “Exhibit” references are to the Certification of P. Leigh O’Dell, Esq. [ECF No. 9735-
    4] filed in support of the PSC’s Motion, unless otherwise stated.
    3
        Holcomb Report at 8-9, 20; Saenz Report at 8-10, 12-13.
    4
        Holcomb Report at 16-17, 21; Saenz Report at 17-18, 20.
    5
        Holcomb Report at 21-22; Saenz Report at 20, 27-30.

                                                 2
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 7 of 22 PageID: 82741




    cohort studies as being more or even most important. J&J attempts to downplay the

    infirmity in their experts’ methodology by pointing out that Drs. Holcomb and Saenz

    at least discuss the meta-analyses and case-control studies in their reports. But, J&J

    ignores both experts’ ultimate conclusions where they automatically elevate the

    cohort studies and their results above the consistent and statistically significant

    results of the meta-analyses and case-control studies. Mere recitation of the evidence

    is not enough. Drs. Holcomb and Saenz were required to actually consider the

    epidemiology in its totality. Because both failed to do so, their opinions should be

    excluded.

            Additionally, while J&J’s counsel argues Drs. Holcomb and Saenz’s opinions

    on migration are based on “a wide variety of studies and other evidence” and not an

    improper standard of biological plausibility, both experts’ actual testimony is to the

    contrary. 6 Drs. Holcomb and Saenz reject migration as a plausible mechanism
               5F




    simply because there is not a precise study “proving” it. 7 Biological plausibility does
                                                             6F




    not require this level of proof and Drs. Holcomb and Saenz’s opinions suggesting

    otherwise are unreliable and not helpful to the jury.




    6
        Def. Opp. at 30.
    7
     Holcomb Dep. at 129:24-130:4, 425:13-426:1 (attached as Exhibit C); Holcomb
    Report at 22; Saenz Report at 8; Saenz Dep. at 208:16-25 (Exhibit A).

                                               3
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 8 of 22 PageID: 82742




            Drs. Holcomb and Saenz also cannot opine that the PSC’s experts’ biological

    plausibility opinions are unsupported if neither has reviewed the evidence relied on

    by the PSC’s experts. J&J admits that Drs. Holcomb and Saenz did not review and

    consider multiple important studies on biological plausibility cited to and discussed

    in the PSC’s expert reports. 8 Drs. Holcomb and Saenz cannot opine there is an
                                  7F




    absence of evidence if they have not reviewed the totality of the evidence, including

    evidence which may support an alternate conclusion. 9 How can an expert state there
                                                          8F




    is an “absence of evidence” when the expert does not even consider all of the

    evidence?

            Finally, while Dr. Saenz is qualified to generally discuss the epidemiology in

    the context of her medical opinion, she has not demonstrated that her opinions

    criticizing Dr. Smith-Bindman’s alleged reporting errors are supported by the

    evidence. Dr. Smith-Bindman is a well-qualified epidemiologist and any critique of

    her methodology should come from similarly qualified experts.




    8
        Def. Opp. at 33-34.
    9
     See Innis Arden Golf Club v. Pitney Bowes, Inc., 629 F. Supp. 2d 175, 189 (D.
    Conn. 2009) (excluding expert testimony where expert failed to review evidence that
    may have supported an alternative explanation).

                                               4
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 9 of 22 PageID: 82743




         II.        DRS. HOLCOMB AND SAENZ DO NOT FOLLOW AN
                    ACCEPTED METHODOLOGY

               A.    Drs. Holcomb and Saenz Blindly Value the Cohort Studies Above
                     All Other Epidemiology

               Experts must base their opinions on the totality of the evidence and cannot

    selectively ignore contrary scientific literature. 10 The reliability and admissibility of
                                                       9F




    an expert’s opinion must be questioned where, as here, the experts form their

    opinions and then backfill those opinions with cherry-picked evidence. 11 That is
                                                                                   10F




    precisely what Drs. Holcomb and Saenz did. They automatically valued cohort

    studies above all other epidemiological evidence because they view the cohort

    studies as not showing a statistically significant association.

               J&J points to discussion of the meta-analyses and case-control studies in Dr.

    Holcomb and Dr. Saenz’s reports as proof that Holcomb and Saenz must have

    considered them. But J&J ignores both experts’ actual conclusions. While they

    reference the other epidemiology, Drs. Holcomb and Saenz conclude that there is no

    association because the cohort studies are “more credible” than case-control studies

    and meta-analyses and “[n]one of the cohort studies demonstrates a statistically



    10
      In re Neurontin Mktg. & Sales Practices Litig., 04-cv-10739-PBS, 2011 WL
    3852254, at *34 (D. Mass. Aug. 31, 2011), aff’d, 712 F.3d 21 (1st Cir. 2013); In re
    Zoloft (Sertraline Hydrochloride) Prod. Liab. Litig., 26 F. Supp. 3d 449, 461 (E.D.
    Pa. 2014).
    11
       In re Seroquel Prods. Liab. Litig., 6:06-md-1769-ORL-22D, 2009 WL 3806434,
    at *5 (M.D. Fla. June 18, 2009); In re Zoloft, 26 F. Supp. 3d at 461.

                                                 5
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 10 of 22 PageID: 82744




    significant association between talc and ovarian cancer.” 12 Relying on some stated
                                                                11F




    hierarchy of evidence without evaluation of the actual strengths and weaknesses of

    the individual studies is improper. 13 12F




             J&J glosses over Dr. Holcomb’s bizarre citation to a hierarchy he found on a

    business management website, claiming that Dr. Holcomb “was not relying on the

    graphic to inform his opinion.” 14 But Dr. Holcomb not only cites to the hierarchy,
                                     13F




    12
      Saenz Report at 8; Holcomb Report at 9 (concluding no association because “no
    prospective cohort study with long-term follow up has shown an increased risk of
    ovarian cancer associated with cosmetic talc use”); see also Defendants Johnson &
    Johnson and Johnson & Johnson Consumer Inc.’s Memorandum of Law in
    Opposition to Plaintiffs’ Steering Committee’s Motion to Excluded the Opinions and
    Testimony of Defendants’ Experts Dr. Cheryl Saenz and Dr. Kevin Holcomb, ECF
    No. 9877, (“Defs. Opp.”) at 5.
    13
      See Plaintiffs’ Steering Committee’s Omnibus Memorandum of Law in Response
    and Opposition to Defendants’ Johnson & Johnson and Johnson & Johnson
    Consumer, Inc.’s Motion to Exclude Plaintiffs’ General Causation Opinions, ECF
    No. 9888, (“PSC Gen. Caus. Opp.”) at 127-131 (citing Kenneth J. Rothman, Six
    Persistent Research Misconceptions, 29 J. Gen. Internal Med. 1060, at p. 1061
    (2014) (“[D]iscrepencies between cohort studies and case control studies should not
    be explained away superficially by a presumed advantage of cohort studies over
    case-control studies.”); Kenneth J. Rothman, et al. Interpretation of Epidemiologic
    Studies on Talc and Ovarian Cancer at 3 (Nov. 28, 2000) (“It is commonly believed
    that the validity of case-control studies is worse than cohort studies, but this view is
    mistaken. The validity of a study depends on the specifics of the study design, that
    nature of the data, and the nature of the hypothesis that the study addresses.”); Leon
    Gordis, Epidemiology at 245, 257 (5th ed. 2013)); see also The Plaintiffs’ Steering
    Committee’s Memorandum of Law in Reply to Defendants Johnson & Johnson and
    Johnson & Johnson Consumer Inc.’s Memorandum of Law in Opposition to
    Plaintiffs’ Motion to Exclude the Opinions of Defendants’ Epidemiology Experts
    (“PSC Epi. Reply”), being filed concurrently.
    14
         Defs. Opp. at 10.

                                                 6
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 11 of 22 PageID: 82745




    he reproduces it in his report and critiques the PSC’s experts for not relying on it. 15
                                                                                          14F




    Dr. Holcomb testified that he picked this hierarchy because it fit his opinions

    “best.” 16 Even Dr. Karla Ballman, another J&J expert who created her own hierarchy
             15F




    chart, concedes that meta-analyses are a higher quality study than both cohort and

    case-control studies and should be considered. 17 Blindly placing more weight on the
                                                     16F




    cohort studies based solely on a hierarchy of evidence without actual consideration

    of the individual studies is improper.

            J&J and its experts’ discussion of the cohort studies also is misleading. Gertig

    2008 found a 40% statistically significant increased risk with serous epithelial

    ovarian cancer, 18 and when combined in a meta-analysis, the cohort studies together
                     17F




    15
         Holcomb Report at 8.
    16
         Holcomb Dep. at 281:21-282:6.
    17
      February 25, 2019 Expert Report of Karla Ballman, Ph.D. for General Causation
    Daubert Briefing (“Ballman Report”)at 4, n.1 (recognizing that “[a] meta-analysis
    of observational data falls below that of individual clinical trials” and above cohort
    studies). Notably, Dr. Ballman’s self-created hierarchy is not published or peer-
    reviewed. Meta-analyses are considered “the quantitative backbone of the evidence-
    based medicine program.” Brewster, W., “Epidemiology of Commonly Used
    Statistical Terms and Analysis of Clinical Studies,” Clinical Gynecology Oncology
    (9th ed. 2017) (attached hereto as Exhibit 1).
    18
       Gertig et al., Prospective Study of Talc Use and Ovarian Cancer, 92 J. Nat’l
    Cancer Inst. 249, at p. 250 (2000) (finding 40% increase for serous) (attached hereto
    as Exhibit 2).

                                                7
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 12 of 22 PageID: 82746




    demonstrated a 25% statistically significant increased risk for serous ovarian

    cancer. 19 Drs. Holcomb and Saenz ignore this data.
             18F




            Drs. Holcomb and Saenz attempt to justify their minimization of the

    importance of the meta-analyses and case-control studies by attributing the results

    of those studies to recall bias. But J&J cannot defend Drs. Holcomb and Saenz’s

    conclusions as their analysis of recall bias was entirely deficient. Pointing to

    deposition testimony, J&J contends that both experts relied on more than just

    Schildkraut 2016 to dismiss the case-control studies on the basis of recall bias. J&J

    cites to Dr. Holcomb’s claim that he observed “[a] trend in the strength of association

    also increasing over time,” which would suggest that widespread media coverage of

    the talcum powder litigation artificially increased the odds ratios over time. 20 But
                                                                                    19F




    J&J failed to read on in Dr. Holcomb’s deposition. When pressed to look at the data,

    Dr. Holcomb admitted that the odds ratios in fact did not increase over time, thereby

    undermining the argument that media coverage has skewed the strength of

    association through recall bias. 21
                                    20F




    19
       Penninkilampi et al., Perineal Talc Use and Ovarian Cancer: A Systematic Review
    and Meta-Analysis, 29 Epidemiology 41, at p. 44 (2018) (finding 25% increased risk
    of serous invasive from cohort studies) (Exhibit I).
    20
       Def. Opp. at 20 n.78 (citing Holcomb Dep. at 268:9-15).
    21
         Holcomb Dep. at 269:12-270:13.

                                              8
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 13 of 22 PageID: 82747




             J&J’s citation to Dr. Saenz’s testimony also does not support dismissal of the

    case-control studies based on recall bias. Dr. Saenz testified that the only other data

    she considered besides Schildkraut 2016 regarding recall bias was Penninkilampi. 22   21F




    However, Penninkilampi concluded that “[w]hile the results of case-control studies

    are prone to recall bias, especially with intense media attention following the

    commencement of litigation in 2014, the confirmation of an association in cohort

    studies between perineal talc use and serous ovarian cancer is suggestive of a causal

    association.” 23 Rather than attempt to reconcile these study results with the totality
                   22F




    of the data, Drs. Holcomb and Saenz ignored the positive results from the cohort

    studies and this conclusion by Penninkilampi. Drs. Holcomb and Saenz’s dismissal

    of the case-control studies as being affected by recall bias, without any actual

    analysis, is unreliable and should be excluded.

             J&J also misconstrues the PSC’s arguments on strength of association. The

    PSC does not argue that an association in the range of 1.2 to 1.6 is strong. 24 Rather,
                                                                                  23F




    the PSC argues that it is improper for Dr. Saenz to dismiss the statistically significant

    results of the case-control studies simply based on a description of them in isolation

    as being “weak” or “modest” because they are below 2.0. Dr. Saenz was required to



    22
         Defs. Opp. at 20, n.75 (citing Saenz Dep. at 305:5-12).
    23
         Penninkilampi et al. (2018) at p. 47.
    24
         Defs. Opp. at 23. See also PSC Gen. Caus. Opp. at 134-139.

                                                 9
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 14 of 22 PageID: 82748




    consider the actual risk estimates with the totality of the evidence. 25 She did not do
                                                                               24F




    that. Instead, she rejected the case-control studies’ results because “[n]one of the

    studies demonstrated an odds ratio of >2 when looking at never/ever perineal use of

    talc and ovarian cancer.” 26 That is an improper methodology.
                                25F




             Finally, J&J attempts to recraft the PSC’s argument on statistical significance.

    The PSC does not argue that statistical significance should be ignored or that positive

    associations are only relevant if there is statistical significance. 27 To the contrary,
                                                                         26F




    the PSC contends that Dr. Holcomb was required to consider all the evidence that

    demonstrates an increased risk, while taking into account whether the results are

    statistically significant or not. To ignore certain studies demonstrating positive

    associations simply because the results did rise to the level of statistical significance

    is improper in the context of the evidence as a whole. That data must be considered




    25
       PSC Gen. Caus. Opp. at 132-133 (quoting Reference Manual at 611, n. 186
    (“While strength is a guideline for drawing an inference on causation from
    association…there is no specified threshold required.”), and Rothman at al., Modern
    Epidemiology at 26 (“[A] strong association is neither necessary nor sufficient for
    causality, and [] weakness is neither necessary nor sufficient for absence of
    causality.”)).
    26
         Saenz Report at 9.
    27
         Defs. Opp. at 27.

                                                10
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 15 of 22 PageID: 82749




    with the totality of the evidence, including the numerous studies that did show a

    statistically significant positive association. 28       27F




              B.    Drs. Holcomb and Saenz’s Biological Plausibility Opinions Are
                    Based on an Incorrect Standard

              J&J also attempts to rewrite Drs. Holcomb and Saenz’s opinions on biological

    plausibility. According to J&J, Drs. Holcomb and Saenz only opine that “some

    ‘evidence’ of a mechanism” is required. 29 That is not what Drs. Holcomb and Saenz
                                                  28F




    testified to in arriving at their opinions.

              Drs. Holcomb and Saenz clearly opine that without an exact study proving

    talcum powder applied to the perineum migrates to the ovaries, migration does not

    occur. 30 The PSC is not tasked with that level of proof. 31 Drs. Holcomb and Saenz’s
            29F                                                    30F




    opinions on biological plausibility are misplaced and confuse biological plausibility



    28
      Amrhein, Greenland & McShane, Retire Statistical Significance, 567 Nature 305
    (2019) (attached hereto as Exhibit 3); PSC Brief at 17.
    29
         Defs. Opp. at 31.
    30
       Holcomb Dep. at 129:24-130:4 (“What I’m saying is the study they should look
    at would be the study where someone dusted the human perineum with talc and
    showed that it was able to reach the ovary, and that doesn’t exist.”); see also
    Holcomb Dep. at 425:13-426:1 (disagreeing with the FDA’s conclusion that
    migration is indisputable because “there’s no studies showing that perineal talc can
    make it to the ovaries”); Holcomb Report at 22 (criticizing Dr. Clarke-Pearson
    because “none of the articles he cited actually looked at whether talc can migrate
    from the perineal application through the fallopian tubes to the ovaries”); Saenz
    Report at 8 (“There is not a single study demonstrating such migration from the
    perineum to the ovaries.”); Saenz Dep. at 208:16-25.
    31
         PSC Brief at 25.

                                                        11
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 16 of 22 PageID: 82750




    with the concept of “proof.” Biological plausibility is not the same as biological

    proof or certainty. 32 Neither science nor Daubert require proof of mechanism. The
                      31F




    PSC’s experts are “not required to show that a mechanism has been definitely

    established. Instead, [they] just need [] to show that the methodology [they] used to

    arrive at [their] opinions is sufficiently reliable.” 33 J&J’s experts however, are
                                                          32F




    requiring “proof” of biological plausibility, based on a standard that is above what

    is required. These opinions should be excluded.

          Additionally, because Drs. Holcomb and Saenz pre-determined that biological

    plausibility does not exist in the absence of an exact study proving it, they concede

    that they chose to dispense with the need to apply acceptable methodological

    processes which would require them to analyze the totality of the relevant studies

    considered and relied on. 34
                              33F




          It is certainly true that, in general, an expert may be able to provide an opinion

    based on review of data without reviewing every possible study on the subject.

    However, that is not what Drs. Holcomb and Saenz do. Rather, they opine that the



    32
      In re Abilify (Aripiprazole) Prods. Liab. Litig., 299 F. Supp. 3d 1291, 1308 (N.D.
    Fla. 2018).
    33
      In re Fosamax Prods. Liab. Litig., No. 11-5304, 2013 WL 1558697, at *6 (D.N.J.
    Apr. 10, 2013) (citing Milward v. Acuity Specialty Prods. Group, 639 F.3d 11, 15
    (1st Cir. 2011)).
    34
      Defs. Opp. at 34 (conceding that Drs. Holcomb and Saenz did not review several
    important studies on biological plausibility relied on by the PSC’s experts).

                                              12
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 17 of 22 PageID: 82751




    PSC’s experts’ biological plausibility opinions are not supported by the evidence. 35 34F




    Query, how can Drs. Holcomb and Saenz conclude that there is no evidence

    supporting the PSC’s experts’ opinions if Drs. Holcomb and Saenz did not bother to

    consider the evidence relied upon by the PSC’s experts? 36 They cannot.
                                                               35F




          The studies they failed to consider clearly support a plausible mechanism. For

    example, Buz’Zard and Lau 2007 demonstrated through in vitro data that “talc may

    contribute to ovarian carcinogenesis in humans by way of inducing aberrant ROS

    [reactive oxygen species] generation” and Shukla 2009 demonstrated that both

    asbestos and fibrous talc caused inflammation in exposed mesothelial cells. 37        36F




    35
      Saenz Report at 27 (“Plaintiffs’ experts’ hypotheses of biologic plausibility are
    pure speculation.”); Holcomb Report at 22 (concluding that “[t]he studies that
    plaintiffs’ experts did address also do not confirm their hypothesis.”).
    36
       Water Pollution Control Auth. of Norwalk v. Flowserve US Inc., No. 3:14-cv-
    00549 (VLB), 2018 U.S. Dist. LEXIS 52168, at *48 (D. Conn. Mar. 28, 2018) (an
    opinion that is not based on “all relevant facts and data” is not sufficiently reliable);
    In re Neurontin, 2011 WL 3852254, at *34; In re Zoloft, 26 F. Supp. 3d at 461.
    Indeed, based on the literature, J&J’s own expert Dr. Birrer previously agreed,
    contrary to Drs. Holcomb and Saenz and J&J’s counsel, that “[a]ny material –
    whether it be talc, heavy metals, asbestos, whatever – can migrate from the perineum
    to the ovaries through the reproductive tract. There’s an anatomical conduit.” The
    Plaintiffs’ Steering Committee’s Memorandum of Law in Response and Opposition
    to Defendants Johnson & Johnson and Johnson & Johnson Consumer, Inc.’s Motion
    to Exclude Plaintiffs’ Experts’ Opinions Related to Biological Plausibility [ECF No.
    9890] at 16 (quoting September 25, 2018 Deposition of Michael Birrer, M.D.,
    Brower, et al. v. Johnson & Johnson, Inc. et al., at 96:22-97:8).
    37
      Buz’Zard and Lau, Pycnogenol Reduces Talc-Induced Neoplastic Transformation
    in Human Ovarian Cell Cultures, Phytother Res, 21:579-586, at p. 586 (2007);
    Shukla et al., Alterations in Gene Expression in Human Mesothelial Cells Correlate
    with Mineral Pathogenicity, Am J Respir Cell Mol Biol, 41:114-123, at p. 121
                                               13
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 18 of 22 PageID: 82752




    Without consideration of the totality of the evidence relied on by the PSC’s experts,

    Drs. Holcomb and Saenz’s opinions are conclusion driven rather than based on the

    evidence and should be excluded.

          C.     Dr. Saenz’s Opinion On Dr. Smith-Bindman’s Alleged Reporting
                 Errors Is Unsupported

          Finally, while Dr. Saenz may generally comment on the relevant

    epidemiology in the context of her medical opinions as a GYN oncologist, her

    opinions regarding alleged reporting errors by the PSC’s epidemiologist Dr. Smith-

    Bindman are unsupported and reveal a misunderstanding of Dr. Smith-Bindman’s

    analysis. These opinions are not helpful to the jury.

          Dr. Smith-Bindman clearly stated that her analysis focused on daily use, or as

    close to it as possible. 38 J&J’s suggestion that Dr. Saenz “could not have been
                            37F




    (2009). Dr. Holcomb opines that while talc causes inflammation, its use in
    pleurodesis treatment confirms it does not cause cancer. Defs. Opp. at 9 (citing
    Holcomb Report at 18-19). However, the reason cancer is not linked to pleurodesis
    treatment is because patients undergoing pleurodesis usually already have advanced
    cancer with a “[m]edian survival following diagnosis rang[ing] from 3 to 12
    months….” Roberts et al., Management of a malignant pleural effusion: British
    Thoracic Society pleural disease guideline 2010, Thorax, 65:ii32-ii40, at p. ii32
    (2010) (attached hereto as Exhibit 4); March 29, 2019 Deposition of Michael Birrer,
    M.D., Ph.D. at 295:9-293:13 (attached hereto as Exhibit 5) (testifying that he is not
    concerned about using talc for pleurodesis because those patients are “cancer
    patients, in which case, unfortunately, longevity makes this whole issue moot”).
    38
         See PSC Brief at 34 (citing Feb. 7, 2019 Deposition of Rebecca Smith-
    Bindman, M.D. at 149:17-150:1).

                                             14
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 19 of 22 PageID: 82753




    expected to know” this is nonsense. 39 J&J deposed Dr. Smith-Bindman on February
                                        38F




    2, 2019, where she explained her analyses in detail. Dr. Saenz’s expert report dated

    February 25, 2019, where she attempts to critique Dr. Smith-Bindman should have

    taken into account Dr. Smith-Bindman’s full opinions and testimony. Dr. Saenz did

    not do that. Dr. Smith-Bindman is a well-qualified epidemiologist and any critique

    of her opinions should be left to other qualified epidemiologists who have considered

    the entire record.

    III.   CONCLUSION

           For the foregoing reasons, the PSC’s motion to exclude the opinions of

    Dr. Kevin Holcomb and Dr. Cheryl Saenz should be granted in its entirety.

                                              Respectfully submitted,

                                              /s/ Michelle A. Parfitt
                                              Michelle A. Parfitt
                                              ASHCRAFT & GEREL, LLP
                                              1825 K Street, NW, Suite 700
                                              Washington, DC 20006
                                              Tel: 202-783-6400
                                              Fax: 202-416-6392
                                              mparfitt@ashcraftlaw.com




    39
         Defs. Opp. at 41 (arguing that “Dr. Saenz could not have been expected to
    know that”).
                                               15
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 20 of 22 PageID: 82754




                                          /s/ P. Leigh O’Dell
                                          P. Leigh O’Dell
                                          BEASLEY, ALLEN, CROW, METHVIN,
                                          PORTIS & MILES, P.C.
                                          218 Commerce Street
                                          Montgomery, AL 36104
                                          Tel: 334-269-2343
                                          Fax: 334-954-7555
                                          Leigh.odell@beasleyallen.com

                                          Plaintiffs’ Co-Lead Counsel

                                          /s/ Christopher M. Placitella
                                          Christopher M. Placitella
                                          COHEN, PLACITELLA & ROTH, P.C.
                                          127 Maple Avenue
                                          Red Bank, NJ 07701
                                          Tel: 732-747-9003
                                          Fax: 732-747-9004
                                          cplacitella@cprlaw.com

                                          Plaintiffs’ Liaison Counsel

    PLAINTIFFS’ EXECUTIVE COMMITTEE:

     Warren T. Burns                               Richard Golomb
     BURNS CHAREST LLP                             GOLOMB & HONIK, P.C.
     500 North Akard Street, Suite 2810            1515 Market Street, Suite 1100
     Dallas, TX 75201                              Philadelphia, PA 19102
     Tel: 469-904-4551                             Tel: 215-985-9177
     Fax: 469-444-5002                             rgolomb@golombhonik.com
     wburns@burnscharest.com

     Richard H. Meadow                             Hunter J. Shkolnik
     THE LANIER LAW FIRM PC                        NAPOLI SHKOLNIK PLLC
     6810 FM 1960 West                             360 Lexington Avenue, 11thFloor
     Houston, TX 77069                             New York, NY 10017
     Tel: 713-659-5200                             Tel: 212-397-1000
     Fax: 713-659-2204                             hunter@napolilaw.com
     richard.meadow@lanierlawfirm.com
                                           16
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 21 of 22 PageID: 82755




     PLAINTIFFS’ STEERING COMMITTEE:

     Laurence S. Berman                        Timothy G. Blood
     Michael M. Weinkowitz                     BLOOD, HURST & O’REARDON,
     LEVIN, SEDRAN & BERMAN LLP                LLP
     510 Walnut Street, Suite 500              501 West Broadway, Suite 1490
     Philadelphia, PA 19106                    San Diego, CA 92101
     Tel: 215-592-1500                         Tel: 619-338-1100
     Fax: 215-592-4663                         Fax: 619-338-1101
     lberman@lfsblaw.com                       tblood@bholaw.com

     Sindhu S. Daniel                          Jeff S. Gibson
     BARON & BUDD, P.C.                        WAGNER REESE, LLP
     3102 Oak Lawn Avenue, #1100               11939 N. Meridian St.
     Dallas, TX 75219                          Carmel, IN 46032
     Tel: 214-521-3605                         Tel: (317) 569-0000
     Fax: 214-520-1181                         Fax: (317) 569-8088
     sdaniel@baronbudd.com                     jgibson@wagnerreese.com

     Kristie M. Hightower                      Daniel R. Lapinski
     LUNDY, LUNDY, SOILEAU & SOUTH,            MOTLEY RICE LLC
     LLP                                       210 Lake Drive East, Suite 101
     501 Broad Street                          Cherry Hill, NJ 08002
     Lake Charles, LA 70601                    Tel: 856-667-0500
     Tel: 337-439-0707                         Fax: 856-667-5133
     Fax: 337-439-1029                         dlapinski@motleyrice.com
     khightower@lundylawllp.com

     Victoria Maniatis                         Carmen S. Scott
     SANDERS PHILLIPS GROSSMAN, LLC            MOTLEY RICE LLC
     100 Garden City Plaza, Suite 500          28 Bridgeside Boulevard
     Garden City, NJ 11530                     Mount Pleasant, SC 29464
     Tel: 516-640-3913                         Tel: 843-216-9162
     Fax: 516-741-0128                         Fax: 843-216-9450
     vmaniatis@thesandersfirm.com              cscott@motleyrice.com




                                        17
Case 3:16-md-02738-FLW-LHG Document 10037 Filed 06/17/19 Page 22 of 22 PageID: 82756




     Eric H. Weinberg                          Richard L. Root
     THE WEINBERG LAW FIRM                     MORRIS BART, LLC
     149 Livingston Avenue                     Pan America Life Center
     New Brunswick, NJ 08901                   601 Poydras St., 24th Fl.
     Tel: 732-246-7080                         New Orleans, LA 70130
     Fax: 732-246-1981                         Tel. 504-525-8000
     ehw@erichweinberg.com                     Fax: 504-599-3392
                                               rroot@morrisbart.com
     Christopher V. Tisi
     LEVIN PAPANTONIO
     316 South Baylen St.
     Pensacola, FL 32502
     (850) 435-7000
     ctisi@levinlaw.com




                                        18
